Title: Abigail Adams to Mary Smith Cranch, 16 May 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            My Dear sister
            Philadelphia May 16 1797
          
          most cordially welcome to me was your kind Letter of May the 4th, yet I have not found time since my arrival to thank you for it, or even to write a Line to any Friend. my Journey was as pleasent as my thoughts upon what was past, and my anticipations of what was to come would permit it to be. we reachd East Chester on thursday

noon and found mrs smith and Children well. my reflections upon prospects there, took from me all appetite to food, and depresst my Spirits, before too low. the col gone a journey, I know not where I could not converse with her, I saw her Heart too full. such is the folly and Madness of speculation and extravagance. to her no blame is due. Educated in different Habits, she never enjoyd a life of dissipation. the Boys are fine Lads, I wish they were at Hingham under your care. I tarried one day & a half, and then went into Nyork. Charles lives prettily but frugally. he has a Lovely Babe and a discreet woman I think for his wife, quite different from many of the Family. a Number of Ladies and Gentlemen visited me there. on Monday the 8 of May we left Nyork to persue our journey. on Wednesday morning about 25 Miles from Town, I was met by my Friend who clameing his own, I quitted my own carriage, and took my seat by his side. we rode on to Bristol where I had previously engaged a dinner, and there upon the Banks of the Deleware, we Spent the Day, getting into the city at sunset. I found my Family of Domesticks had arrived on Saturday without meeting any accident, which was very fortunate for 40 miles through the Jersies was the worst Roads I ever travelld the soil is all clay. the heavey rains & the constant run of Six stages daily, had so cut them up, that the whole was like a ploughd feild, in furroughs of 2 feet in deepth, and was very dangerous. to me you may well suppose such roads were more peculiarly distressing. they were so much so, as to confine me to my Room & Bed the greater part of Two days—by some applications I have in a great measure recoverd, tho I am still a sufferer.
          Yesterday being Monday, from 12 to half past two I received visits, 32 Ladies and near as many Gentlemen I shall have the same ceremony to pass through to Day, and the rest part of the week. as I am not prepaird with furniture [for] a Regular drawing Room, I shall not commence one I believe as the Summer is to near at hand, and my Health very precarious. at the Winter Sessions I shall begin— Mrs Tufts once stiled my situation, splendid misery, She was not far from Truth. To Day the President meets both Housess at 12 to deliver His speech. I will inclose it to you. I Should like to learn the comments upon it, with a veiw to discover the Temper and sentiments of the publick mind. we are indeed as Milton expresses it, “Thrown on perilous Times”
          We have Letters from the Minister at the Hague as late as 23 Feb’ry. I will send you in my next some extracts from them. they are

in the Same strain of information and intelligence with the former. the decission as it respected the Election here, was well assertaind in France & England & Holland, and it had its influence upon all those powers.
          I pray you to Remember me affectionatly to all my Friends & Neighbours. I rejoice in your unanimity as it respect mr Whitney, who you know is the Man of my choice without any prejudice or dissafection to mr Flint the union was however unexpected, but not the less agreable. the hour approaches to dress for the morning. My Love to cousin Betsy. I wish she could run in as formerly. I do not however dispair of seeing her Here, Some future Day.
          I can say nothing to you of future prospects of returning to my own Dear Home. that must be governd by circumstances. my pens are so bad I know not whether you can read. I am most affe’ly / Your sister
          
            A Adams
          
        
        
          
            Evening 8 oclock.
          
          The day is past, and a fatiguing one it has been. the Ladies of Foreign Ministers and the Ministers, with our own Secretaries & Ladies have visited me to day. and add to them, the whole Levee to day of senate & house strangers &c making near one Hundred askd permission to visit me, so that from half past 12 till near 4 I was rising up & sitting down— mr A will never be too big to have his Friends.
        
      